BIJUR, J.
The defense was infancy. Defendant’s father and brother testified that the defendant was not 20 years of age at the time of the trial. His brother testified to the same effect; both giving dates and details of defendant’s birth. Defendant was asked how old he was. The question was objected to, and excluded, and an exception *247taken by defendant’s counsel. This constitutes reversible error. Koester v. Rochester Candy Works, 194 N. Y. 92, 96, 87 N. E. 77, 19 L. R. A. (N. S.) 783.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.